    Case 2:20-cr-00383-SDW Document 17 Filed 05/11/20 Page 1 of 1 PageID: 50
                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES                     *
                                   *
       v.                          *      CRIM. NO. 20-383 (SDW)
                                   *
FRANKLIN IVAN QUINTANILLA-POLANCO *
                                   *
                                 *****
   ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                 FOR FELONY PLEAS AND/OR SENTENCINGS

         In accordance with Standing Order 2020-06, this Court finds:

    x    That the Defendant (or the Juvenile) has consented to the use of video

 teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

 with counsel; and
     x
         That the proceeding(s) to be held today cannot be further delayed without serious harm

 to the interests of justice, for the following specific reasons:
   The defendant has been in ICE custody since October 8, 2019, and federal custody since on or about
   January 8, 2020, for a total of over 7 months. The defendant faces a guideline range of 15-21 months and
   will be seeking a time served sentence.


 Accordingly, the proceeding(s) held on this date may be conducted by:
     x
           Video Teleconferencing

           Teleconferencing, because video teleconferencing is not reasonably available for the

 following reason:

                   The Defendant (or the Juvenile) is detained at a facility lacking video

         teleconferencing capability.

                   Other:




 Date: May 11, 2020                                                      s/ Susan D. Wigenton
                                                                    Hon. Susan D. Wigenton
                                                                    United States District Judge
